Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered April 2, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Both issues of credibility and the weight to be given to asserted inconsistencies in testimony were matters for the jury’s consideration and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]).
On the existing record, defendant received effective assistance under the state and federal standards, (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]), in that counsel made reasonably diligent efforts to produce these uncooperative witnesses. Defendant’s related claim that counsel should have offered certain plea minutes as evidence is meritless.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Marlow, Ellerin, Williams and McGuire, JJ.